 



EXHIBIT 10.6
EMISPHERE TECHNOLOGIES, INC.
WARRANT


Warrant No. A       Dated:                           , 2005

      Emisphere Technologies, Inc., a Delaware corporation (the “Company”),
hereby certifies that, for value received, (i) MHR Capital Partners (500) LP, a
Delaware limited liability partnership, (ii) MHR Capital Partners (100) LP, a
Delaware limited partnership, (iii) MHR Institutional Partners II LP, a Delaware
limited partnership and (iv) MHR Institutional Partners IIA LP, a Delaware
limited partnership, or their registered assigns (collectively, and including
any of their respective affiliates, the “Holder”), are entitled to purchase from
the Company up to a total of 617,211 shares of common stock, $0.01 par value per
share (the “Common Stock”), of the Company (as adjusted from time to time as
provided in Section 7, each such share, a “Warrant Share”and all such shares,
the “Warrant Shares”) at an exercise price equal to $4.00 (as adjusted from time
to time as provided in Section 7, the “Exercise Price”), at any time and from
time to time, in whole or in part, on or after the date hereof through and
including September      , 2011 (the “Expiration Date”), and subject to the
following terms and conditions.
      1.     Registration of Warrant. The Company shall register this Warrant,
upon records to be maintained by the Company for that purpose (the “Warrant
Register”), in the name of the record Holder hereof from time to time. The
Company may deem and treat the registered Holder of this Warrant as the absolute
owner hereof for the purpose of any exercise hereof or any distribution to the
Holder, and for all other purposes, absent actual notice to the contrary.
      2.     Registration of Transfers. The Company shall register the transfer
of any portion of this Warrant in the Warrant Register, upon surrender of this
Warrant, with the Form of Assignment attached hereto duly completed and signed,
to the Transfer Agent or to the Company at its address specified herein. Upon
any such registration or transfer, a new warrant to purchase Common Stock, in
substantially the form of this Warrant (any such new warrant, a “New Warrant”),
evidencing the portion of this Warrant so transferred shall be issued to the
transferee and a New Warrant evidencing the remaining portion of this Warrant
not so transferred, if any, shall be issued to the transferring Holder. The
acceptance of the New Warrant by the transferee thereof shall be deemed the
acceptance by such transferee of all of the rights and obligations of a holder
of a Warrant.
      3.     Exercise and Duration of Warrant.
      (a) This Warrant shall be exercisable by the registered Holder at any time
and from time, in whole or in part, on or after the date hereof to and including
the Expiration Date. At 5:00 P.M., New York City time on the Expiration Date,
the portion of this Warrant not exercised prior thereto shall be and become void
and of no value.
      (b) A Holder may exercise this Warrant by delivering to the Company (i) an
exercise notice, in the form attached hereto (the “Exercise Notice”),
appropriately completed and duly signed, and (ii) payment of the Exercise Price
for the number of Warrant Shares as to which this Warrant is being exercised,
and the date such items are delivered to the Company (as determined in
accordance with the notice provisions hereof) is an “Exercise Date.”
      (c) The Company shall (i) keep a registration statement relating to the
Warrant and the Warrant Shares continuously effective until the Expiration Date
(including such day), and (ii) have a sufficient number of authorized but
unissued and otherwise unreserved shares of Common Stock available to issue
Warrant Shares upon exercise of the Warrant.
      4.     Delivery of Warrant Shares.
      (a) Upon exercise of this Warrant, the Company shall promptly (but in no
event later than three trading days after the Exercise Date) issue or cause to
be issued and cause to be delivered to or upon the written order of the Holder
and in such name or names as the Holder may designate, a certificate for the
Warrant Shares

1



--------------------------------------------------------------------------------



 



issuable upon such exercise, free of restrictive legends. If the Holder provides
or previously provided the necessary account information to the Company, the
Company shall issue and deliver such Warrant Shares in a balance account of the
Holder with the Depository Trust Company through its Deposit Withdrawal Agent
Commission System. The Holder, or any person or entity so designated by the
Holder to receive Warrant Shares, shall be deemed to have become holder of
record of such Warrant Shares as of the Exercise Date. The Company shall, upon
request of the Holder, use commercially reasonable efforts to delivery Warrant
Shares hereunder electronically through the Depository Trust Corporation or
another established clearing corporation performing similar functions.
      (b) This Warrant is exercisable on or after the date hereof, either in its
entirety or, from time to time, for a portion of the number of Warrant Shares.
Upon surrender of this Warrant following one or more partial exercises, the
Company shall issue or cause to be issued, at its expense, a New Warrant
evidencing the right to purchase the remaining number of Warrant Shares.
      (c) In addition to any other rights available to the Holder, if the
Company fails to deliver to the Holder a certificate representing Warrant Shares
by the third trading day after the date on which delivery of such certificate is
required by this Warrant, and if after such third trading day, but prior to cure
by the Company, the Holder purchases (in an open market transaction or
otherwise) shares of Common Stock to deliver in satisfaction of a sale by the
Holder of the Warrant Shares that the Holder anticipated receiving from the
Company (a “Buy-In”), then the Company shall, within three trading days after
the Holder’s request and in the Holder’s discretion, either (i) pay cash to the
Holder in an amount equal to the Holder’s total purchase price (including
brokerage commissions, if any) for the shares of Common Stock so purchased less
the aggregate Exercise Price (the “Buy-In Price”), at which point the Company’s
obligation to deliver such certificate (and to issue such Common Stock), solely
with respect to such exercise, shall terminate, or (ii) promptly honor its
obligation to deliver to the Holder a certificate or certificates representing
such Common Stock and pay cash to the Holder in an amount equal to the excess
(if any) of the Buy-In Price over the product of (A) such number of shares of
Common Stock, times (B) the closing price on the date of the event giving rise
to the Company’s obligation to deliver such certificate.
      (d) The Company’s obligations to issue and deliver Warrant Shares in
accordance with the terms hereof are absolute and unconditional, irrespective of
any action or inaction by the Holder to enforce the same, any waiver or consent
with respect to any provision hereof, the recovery of any judgment against any
person or entity or any action to enforce the same, or any setoff, counterclaim,
recoupment, limitation or termination, or any breach or alleged breach by the
Holder or any other person or entity of any obligation to the Company or any
violation or alleged violation of law by the Holder or any other person or
entity, and irrespective of any other circumstance which might otherwise limit
such obligation of the Company to the Holder in connection with the issuance of
Warrant Shares. Nothing herein shall limit the Holder’s right to pursue any
other remedies available to it hereunder, at law or in equity including, without
limitation, a decree of specific performance and/or injunctive relief with
respect to the Company’s failure to timely deliver certificates representing
shares of Common Stock upon exercise of this Warrant as required pursuant to the
terms hereof.
      5.     Charges, Taxes and Expenses. Issuance and delivery of certificates
for shares of Common Stock upon exercise of this Warrant shall be made without
charge to the Holder for any issue or transfer tax, withholding tax, transfer
agent fee or other incidental tax or expense in respect of the issuance of such
certificates, all of which taxes and expenses shall be paid by the Company;
provided, however, that the Company shall not be required to pay any tax which
may be payable in respect of any transfer involved in the registration of any
certificates for Warrant Shares or Warrant in a name other than that of the
Holder or an affiliate thereof. The Holder shall be responsible for all other
tax liability that may arise as a result of holding or transferring this Warrant
or receiving Warrant Shares upon exercise hereof.
      6.     Reservation of Warrant Shares. The Company covenants that it will
at all times reserve and keep available out of the aggregate of its authorized
but unissued and otherwise unreserved Common Stock, solely for the purpose of
enabling it to issue Warrant Shares upon exercise of this Warrant as herein
provided, the number of Warrant Shares which are then issuable and deliverable
upon the exercise of this entire Warrant, free from preemptive rights or any
other contingent purchase rights of persons other than the Holder (taking

2



--------------------------------------------------------------------------------



 



into account the adjustments of Section 7). The Company covenants that all
Warrant Shares so issuable and deliverable shall, upon issuance and the payment
of the applicable Exercise Price in accordance with the terms hereof, be duly
and validly authorized, issued and fully paid and nonassessable. The Company
will take all such action as may be necessary to assure that such shares of
Common Stock may be issued as provided herein without violation of any
applicable law or regulation, or of any requirements of any securities exchange
or automated quotation system upon which the Common Stock may be listed.
      7.     Certain Adjustments. The Exercise Price and number of Warrant
Shares issuable upon exercise of this Warrant are subject to adjustment from
time to time as set forth in this Section 7.
      (a) Stock Dividends and Splits.
      (i) If the Company, at any time while this Warrant is outstanding,
(A) pays a stock dividend on its Common Stock or otherwise makes a distribution
on any class of capital stock that is payable in shares of Common Stock,
(B) subdivides outstanding shares of Common Stock into a larger number of
shares, or (C) combines outstanding shares of Common Stock into a smaller number
of shares, then in each such case the Exercise Price shall be multiplied by a
fraction of which the numerator shall be the number of shares of Common Stock
outstanding immediately before such event and of which the denominator shall be
the number of shares of Common Stock outstanding immediately after sues event.
Any adjustment made pursuant to clause (A) of this paragraph shall become
effective immediately after the record date for the determination of
stockholders entitled to receive such dividend or distribution, and any
adjustment pursuant to clause (B) or (C) of this paragraph shall become
effective immediately after the effective date of such subdivision or
combination.
      (ii) Number of Warrant Shares. Simultaneously with any adjustment to the
Exercise Price pursuant to paragraph (a)(i) of this Section, the number of
Warrant Shares that may be purchased upon exercise of this Warrant shall be
increased or decreased proportionately, so that after such adjustment the
aggregate Exercise Price payable hereunder for the increased or decreased number
of Warrant Shares shall be the same as the aggregate Exercise Price in effect
immediately prior to such adjustment.
      (b) Adjustment for Reclassification, Exchange and Substitution. If at any
time while this Warrant is outstanding, the Common Stock issuable upon exercise
of this Warrant is changed into the same or a different number of shares of any
class or classes of stock, this Warrant will thereafter represent the right to
acquire such number and kind of securities as would have been issuable as a
result of exercise of this Warrant and the Exercise Price therefor shall be
appropriately adjusted, all subject to further adjustment in this Section 7.
      (c) Adjustments for Other Dividends and Distributions. In the event the
Company, at any time or from time to time while this Warrant is outstanding,
shall make or issue, or fix a record date for the determination of holders of
Common Stock entitled to receive, a dividend or other distribution payable in
securities of the Company (other than shares of Common Stock) or in cash or
other property (other than cash out of earnings or earned surplus, determined in
accordance with generally accepted accounting principles), then and in each such
event provision shall be made so that the Holder shall receive upon exercise
hereof, in addition to the number of shares of Common Stock issuable hereunder,
the kind and amount of securities of the Company and/or cash and other property
which the Holder would have been entitled to receive had this Warrant been
exercised into Common Stock on the date of such event and had the Holder
thereafter, during the period from the date of such event to and including the
Exercise Date, retained any such securities receivable, giving application to
all adjustments called for during such period under this Section 7 with respect
to the rights of the Holder.
      (d) Adjustment for Mergers or Reorganizations, etc. Any reorganization,
recapitalization, reclassification, consolidation, merger, sale of all or
substantially all of the Company’s assets or other transaction involving the
Company in which the Common Stock is converted into or exchanged for securities,
cash or other property while this Warrant is outstanding (other than a
transaction covered by Sections 7(a) or (c)) is referred to herein as an
“Organic Change”. Prior to the consummation of any such Organic Change, the
Company shall make appropriate provision (as determined in good faith by the
Board of Directors of the Company and the Holder) to ensure that the Holder
shall have the right to receive, in lieu of or in addition to

3



--------------------------------------------------------------------------------



 



(as the case may be) such shares of Common Stock immediately acquirable and
receivable upon exercise of this Warrant, the kind and amount of securities,
cash or other property as may be issued or payable with respect to or in
exchange for the number of shares of Common Stock immediately acquirable and
receivable upon exercise of this Warrant had such Organic Change not taken
place. In such case, appropriate adjustment (as determined in good faith by the
Board of Directors of the Company and the Holder) shall be made with respect to
the Holder’s rights and interests to ensure that the provisions of this
Section 7 shall thereafter be applicable to the Warrant (including, in the case
of any Organic Change where the successor entity or purchasing entity is other
than the Company, an immediate reduction to the Exercise Price to the value of
the Common Stock reflected by the terms of the Organic Change and a
corresponding increase in the number of shares of Common Stock acquirable and
receivable upon exercise of this Warrant, if the value so reflected is less than
the Exercise Price then in effect immediately prior to such Organic Change). The
Company shall not effect any reorganization, recapitalization, consolidation or
merger unless, prior to the consummation thereof, the successor entity (if other
than the Company) resulting from the consolidation or merger or the entity
purchasing such assets assumes by written instrument (in form and substance
satisfactory to the Holder) the obligation to deliver to the Holder such shares
of stock, securities or assets as, in accordance with the foregoing provisions,
the Holder may be entitled to acquire; provided, that any assumption shall not
relieve the Company of its obligations hereunder.
      (e) Adjustments to the Conversion Prices for Certain Dilutive Issuances.
      (i) Special Definitions. For purposes of this Section 7(e), the following
definitions apply:


        (A) “Additional Shares of Common Stock” shall mean all shares of Common
Stock issued (or, pursuant to Section 7(e)(iii), deemed to be issued) by the
Company after the original issue date of this Warrant other than shares of
Common Stock issued or issuable:



        (1) to officers, directors or employees of, or consultants to, the
Company pursuant to stock option or stock purchase plans or agreements in effect
on or prior to September [     ], 2005 and on terms approved by the Company’s
Board of Directors and granted, sold or awarded in the ordinary course of
business and consistent with past practice;           (2) for an aggregate
consideration (determined pursuant to Section 7(e)(v) hereof) of not more than
$10,000,000 during any 24-month period;           (3) for which adjustment of
the Exercise Price is made pursuant to Section 7(e)(iv).



        (B) “Convertible Securities” shall mean any evidences of indebtedness,
shares or other securities convertible into or exchangeable for Common Stock.  
        (C) “Options” shall mean rights, options or warrants to subscribe for,
purchase or otherwise acquire either Common Stock or Convertible Securities.

      (ii) No Adjustment of Exercise Price. Any provision herein to the contrary
notwithstanding, no adjustment to the Exercise Price shall be made in respect of
the issuance of Additional Shares of Common Stock unless the consideration per
share (determined pursuant to Section 7(e)(v) hereof) for an Additional Share of
Common Stock issued or deemed to be issued by the Company is less than the
Exercise Price in effect on the date of, and immediately prior to, such issue.
      (iii) Deemed Issuance of Additional Shares of Common Stock. In the event
the Company, at any time or from time to time while this Warrant is outstanding,
shall issue any Options or Convertible Securities or shall fix a record date for
the determination of holders of any class of securities then entitled to receive
any such Options or Convertible Securities, then the maximum number of shares
(as set forth in the instrument relating thereto without regard to any
provisions contained therein designed to protect against dilution) of Common
Stock issuable upon the exercise of such Options or, in the case of Convertible
Securities and Options therefor, the conversion or exchange of such Convertible
Securities, shall be deemed to be Additional Shares of Common Stock issued as of
the time of such issuance or, in case such a record date shall have been

4



--------------------------------------------------------------------------------



 



fixed, as of the close of business on such record date, provided further that in
any such case in which Additional Shares of Common Stock are deemed to be
issued:


        (A) no further adjustments to the Exercise Price shall be made upon the
subsequent issue of Convertible Securities or shares of Common Stock upon the
exercise of such Options or conversion or exchange of such Convertible
Securities;           (B) if such Options or Convertible Securities by their
terms provide, with the passage of time or otherwise, for any increase in the
consideration payable to the Company, or decrease in the number of shares of
Common Stock issuable, upon the exercise, conversion or exchange thereof, the
Exercise Price computed upon the original issue thereof (or upon the occurrence
of a record date with respect thereto), and any subsequent adjustments based
thereon, shall, upon any such increase or decrease becoming effective, be
recomputed to reflect such increase or decrease insofar as it affects such
Options or the rights of conversion or exchange under such Convertible
Securities (provided, however, that no such adjustment of the Exercise Price
shall effect Common Stock previously issued upon conversion of the Company’s
preferred stock); and           (C) no readjustment pursuant to clause (A) or
(B) above shall have the effect of increasing the Exercise Price to an amount
which exceeds the lower of (i) the Exercise Price on the original adjustment
date or (ii) the Exercise Price that would have resulted from any issuance of
Additional Shares of Common Stock between the original adjustment date and such
readjustment date.

      (iv) Adjustment of Exercise Price Upon Issuance of Additional Shares of
Common Stock. (a) Subject to the last sentence of subsection (b) below, in the
event the Company, at any time while this Warrant is outstanding, shall issue
Additional Shares of Common Stock (including Additional Shares of Common Stock
deemed to be issued pursuant to Section 7(e)(iii)) without consideration or for
consideration per share less than the closing price per Share of Common Stock as
reported on a publicly traded exchange (“Market Price”) on the last full trading
day immediately prior to such issue, then the Exercise Price shall be reduced,
concurrently with such issue, to a price (calculated to the nearest cent)
determined by multiplying the Exercise Price then in effect, by a fraction, the
numerator of which shall be the number of shares of Common Stock outstanding
immediately prior to such issue plus the number of shares of Common Stock which
the aggregate consideration received by the Company for the total number of
Additional Shares of Common Stock so issued would purchase at the Market Price
in effect immediately prior to such issuance, and the denominator of which shall
be the number of shares of Common Stock outstanding immediately prior to such
issue plus the number of such Additional Shares of Common Stock so issued. For
the purpose of the above calculation, the number of shares of Common Stock
outstanding immediately prior to such issue shall be calculated on a fully
diluted basis, as if all Convertible Securities had been fully converted into
shares of Common Stock and any outstanding Options bearing an exercise price
which is lower than the price at which the Additional Shares of Common Stock
were issued had been fully exercised (and the resulting securities fully
converted into shares of Common Stock, if so convertible) as of such date.
      Upon each adjustment of the Exercise Price as a result of the calculations
made in this Section 7(e) (including those resulting from issuances of
Additional Shares of Common Stock deemed to be issued pursuant to
Section 7(e)(iii)), the number of Warrant Shares shall be adjusted by
multiplying such number of Warrant Shares by a fraction, the numerator of which
shall be the Exercise Price in effect immediately prior to such adjustment and
the denominator of which shall be the Exercise Price in effect after giving
effect to such adjustment.
      (b) In the event the Company, at any time while this Warrant is
outstanding, shall issue Additional Shares of Common Stock (including Additional
Shares of Common Stock deemed to be issued pursuant to Section 7(e)(iii)) with a
purchase price, conversion price or exercise price, respectively, that is less
than the Exercise Price in effect immediately prior to the time of such issuance
or sale, then and in each such case the then-existing Exercise Price shall be
reduced, as of the close of business on the effective date of such issuance or
sale, to the lowest purchase price, conversion price or exercise price at which
any Additional Shares of Common Stock were issued or sold. In the event that
both subsections (iv)(a) and (iv)(b) hereof may apply

5



--------------------------------------------------------------------------------



 



to any issuance, sale or deemed issuance or sale, then only this
section (b) shall be deemed to apply to such transaction.
      (v) Determination of Consideration. For purposes of this Section 7(e), the
consideration received by the Company in connection with the issuance of any
Additional Shares of Common Stock shall be computed as follows:


        (A) Cash and Property. Such consideration shall:



        (1) insofar as it consists of cash, be computed at the aggregate amount
of cash received by the Company, excluding amounts paid or payable for accrued
interest or accrued dividends;           (2) insofar as it consists of property
other than cash, be computed at the fair value thereof at the time of such
issuance, as determined by the Board of Directors in good faith; and          
(3) in the event Additional Shares of Common Stock are issued together with
other shares or securities or other assets of the Company for consideration
which covers both cash and property, be the proportion of such consideration so
received, computed as provided in clauses (1) and (2) above, as determined by
the Board of Directors in good faith.



        (B) Options and Convertible Securities. The consideration per share
received by the Company for Additional Shares of Common Stock deemed to have
been issued pursuant to Section 7(e)(iii) relating to Options and Convertible
Securities shall be determined by dividing:



        (1) the total amount, if any, received or receivable by the Company as
consideration for the issuance of such Options or Convertible Securities, plus
the minimum aggregate amount of additional consideration (as set forth in the
instruments relating thereto, without regard to any provision contained therein
designed to protect against dilution) payable to the Company upon the exercise
of such Options or the conversion or exchange of such Convertible Securities, or
in the case of Options for Convertible Securities, the exercise of such Options
for Convertible Securities and the conversion or exchange of such Convertible
Securities, by           (2) the maximum number of shares of Common Stock (as
set forth in the instruments relating thereto, without regard to any provision
contained therein designed to protect against the dilution) issuable upon the
exercise of such Options or conversion or exchange of such Convertible
Securities, or in the case of Options for Convertible Securities, the exercise
of such Options for Convertible Securities and the conversion or exchange of
such Convertible Securities.

      (f) Other Events. If any event occurs that would adversely affect the
Holder’s rights but not expressly provided for by this Section 7 (including,
without limitation, the granting of stock appreciation rights, phantom stock
rights or other rights with equity features), then the Company’s Board of
Directors will make an appropriate adjustment in the Exercise Price and number
of Warrant Shares subject to this Warrant so as to protect the Holder’s rights;
provided, however, that no such adjustment will increase the Exercise Price or
decrease the number of shares of Common Stock obtainable as otherwise determined
pursuant to this Section 7.
      (g) Calculations. All calculations under this Section 7 shall be made to
the nearest cent or the nearest 1/100th of a share, as applicable. The number of
shares of Common Stock outstanding at any given time shall not include shares
owned or held by or for the account of the Company, and the disposition of any
such shares shall be considered an issue or sale of Common Stock.
      (h) Notice of Adjustments. Upon the occurrence of each adjustment pursuant
to this Section 7, the Company at its expense will promptly compute such
adjustment in accordance with the terms of this Warrant and prepare a
certificate setting forth such adjustment, including a statement of the adjusted
Exercise Price and adjusted number or type of Warrant Shares or other securities
issuable upon exercise of this Warrant (as applicable), describing the
transactions giving rise to such adjustments and showing in detail the facts
upon which such adjustment is based. Upon written request, the Company will
promptly deliver a copy of each such certificate to the Holder and to the
Company’s Transfer Agent.

6



--------------------------------------------------------------------------------



 



      (i) Notice of Corporate Events; Termination. If the Company (i) declares a
dividend or any other distribution of cash, securities or other property in
respect of its Common Stock, including without limitation any granting of rights
or warrants to subscribe for or purchase any capital stock of the Company or any
Subsidiary, (ii) authorizes or approves, enters into any agreement
contemplating, or solicits, stockholder approval for any merger, sale or similar
transaction pursuant to which Common Stock is converted or exchanged for cash,
securities or property or (iii) authorizes the voluntary dissolution,
liquidation or winding up of the affairs of the Company, then the Company shall
deliver to the Holder a notice describing the material terms and conditions of
such transaction at least 15 calendar days prior to the applicable record or
effective date on which a person would need to hold Common Stock in order to
participate in or vote with respect to such transaction, and the Company will
take all steps reasonably necessary in order to insure that the Holder is given
the practical opportunity to exercise this Warrant prior to such time so as to
participate in or vote with respect to such transaction; provided, however, that
the failure to deliver such notice or any defect therein shall not affect the
validity of the corporate action required to be described in such notice.
      (j) Notwithstanding anything to the contrary in this Section 7, in no
event will this Warrant be exercisable for a number of Warrant Shares that would
cause the Holder’s beneficial ownership of the outstanding Common Stock,
Convertible Securities or Options, together with any affiliates of the Holder,
to exceed 19.9% of the sum of (a) the number of Warrant Shares and (b) the
issued and outstanding shares of Common Stock of the Company prior to any such
exercise. In the event any exercise of this Warrant would contravene this
provision, the number of shares of Common Stock for which this Warrant would
otherwise be exercisable shall automatically be reduced accordingly.
      8.     Payment of Exercise Price. The Holder shall pay the Exercise Price
by (i) paying to the Company cash in immediately available funds or
(ii) providing a written notice to the Company that the Holder is exercising
this Warrant on a “cashless” exercise basis by authorizing the Company to
withhold from issuance a number of shares of Common Stock issuable upon such
exercise of this Warrant which, when multiplied by the Fair Market Value of the
Common Stock is equal to the aggregate Exercise Price (and such withheld shares
shall no longer be issuable under this Warrant). For purposes hereof, “Fair
Market Value” means:


        (a) If the security is traded on a securities exchange or through the
Nasdaq National Market, the Fair Market Value shall be deemed to be the average
of the closing prices of the securities on such exchange or quotation system,
or, if there has been no sales on any such exchange or quotation system on any
day, the average of the highest bid and lowest asked prices on such exchange or
quotation system as of 4:00 p.m., New York time, or, if on any day such security
is not traded on an exchange or quoted in the Nasdaq Stock Market System, the
average of the highest bid and lowest asked prices on such day in the domestic
over-the-counter market as reported by the National Quotation Bureau,
Incorporated or any similar successor organization, in each such case averaged
over a period of ten (10) business days consisting of the business day as of
which Fair Market Value is being determined and the nine (9) consecutive
business days prior to such day; or           (b) If at any time such security
is not listed on any securities exchange or quoted in the Nasdaq Stock Market
System or the over-the-counter market, the Fair Market Value shall be the fair
value thereof, as determined jointly by the Board of Directors and the Holder.
If such parties are unable to reach agreement within a reasonable period of
time, such fair value shall be determined by an independent appraiser
experienced in valuing securities jointly selected by the Company’s Board of
Directors and the Holder. The determination of the appraiser shall be final and
binding upon the parties and the Company shall pay the fees and expenses of such
appraiser.

      9.     Fractional Shares. The Company shall not be required to issue or
cause to be issued fractional Warrant Shares on the exercise of this Warrant. If
any fraction of a Warrant Share would, except for the provisions of this
Section, be issuable upon exercise of this Warrant, the number of Warrant Shares
to be issued will be rounded up to the nearest whole share.
      10.     Notices. Any and all notices or other communications or deliveries
hereunder (including without limitation any Exercise Notice) shall be in writing
and shall be deemed given and effective on the earliest of (i) the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number

7



--------------------------------------------------------------------------------



 



specified in this Section prior to 5:00 p.m. (New York City time) on a trading
day, (ii) the next trading day after the date of transmission, if such notice or
communication is delivered via facsimile at the facsimile number specified in
this Section on a day that is not a trading day or later than 5:00 p.m. (New
York City time) on any trading day, (iii) the trading day following the date of
mailing, if sent by nationally recognized overnight courier service, or
(iv) upon actual receipt by the party to whom such notice is required to be
given. The address for such notices or communications shall be as set forth in
the Purchase Agreement.
      11.     Warrant Agent. The Company shall serve as warrant agent under this
Warrant. Upon 30 days’ notice to the Holder, the Company may appoint a new
warrant agent. Any corporation into which the Company or any new warrant agent
may be merged or any corporation resulting from any consolidation to which the
Company or any new warrant agent shall be a party or any corporation to which
the Company or any new warrant agent transfers substantially all of its
corporate trust or shareholders services business shall be a successor warrant
agent under this Warrant without any further act. Any such successor warrant
agent shall promptly cause notice of its succession as warrant agent to be
mailed (by first class mail, postage prepaid) to the Holder at the Holder’s last
address as shown on the Warrant Register.
      12.     Loss, Theft or Destruction of Warrant. In the event that the
Holder notifies the Company that this Warrant has been lost, stolen or
destroyed, then a replacement Warrant, identical in all respects to the original
Warrant (except for any adjustment pursuant hereto to the Exercise Price or
number of Warrant Shares issuable hereunder, if different from the numbers shown
on the original Warrant) shall be delivered to the Holder by the Company,
provided that the Holder executes and delivers to the Company an agreement
reasonably satisfactory to the Company to indemnify the Company from any loss
incurred by the Company in connection with such Warrant.
      13.     Miscellaneous.
      (a) This Warrant may be assigned by the Holder. This Warrant may be
amended only in writing signed by the Company and the Holder and their
successors and assigns.
      (b) The Company will not, by amendment of its governing documents or
through any reorganization, transfer of assets, consolidation, merger,
dissolution, issue or sale of securities or any other voluntary action, avoid or
seek to avoid the observance or performance of any of the terms of this Warrant,
but will at all times in good faith assist in the carrying out of all such terms
and in the taking of all such action as may be necessary or appropriate in order
to protect the rights of the Holder against impairment. Without limiting the
generality of the foregoing, the Company (i) will not increase the par value of
any Warrant Shares above the amount payable therefor on such exercise, (ii) will
take all such action as may be reasonably necessary or appropriate in order that
the Company may validly and legally issue fully paid and nonassessable Warrant
Shares on the exercise of this Warrant, and (iii) will not close its shareholder
books or records in any manner which interferes with the timely exercise of this
Warrant.
      (c) GOVERNING LAW; VENUE; WAIVER OF JURY TRIAL. THE CORPORATE LAWS OF THE
STATE OF DELAWARE SHALL GOVERN ALL ISSUES CONCERNING THE RELATIVE RIGHTS OF THE
COMPANY AND ITS STOCKHOLDERS. ALL QUESTIONS CONCERNING THE CONSTRUCTION,
VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS WARRANT SHALL BE GOVERNED BY
AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
EACH PARTY HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE STATE
AND FEDERAL COURTS SITTING IN THE CITY OF NEW YORK, BOROUGH OF MANHATTAN, FOR
THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR WITH ANY
TRANSACTION CONTEMPLATED HEREBY OR DISCUSSED HEREIN (INCLUDING WITH RESPECT TO
THE ENFORCEMENT OF THE PURCHASE AGREEMENT), AND HEREBY IRREVOCABLY WAIVES, AND
AGREES NOT TO ASSERT IN ANY SUIT, ACTION OR PROCEEDING, ANY CLAIM THAT IT IS NOT
PERSONALLY SUBJECT TO THE JURISDICTION OF ANY SUCH COURT, THAT SUCH SUIT, ACTION
OR PROCEEDING IS IMPROPER. EACH PARTY HEREBY IRREVOCABLY WAIVES PERSONAL SERVICE
OF PROCESS AND CONSENTS TO PROCESS BEING SERVED IN ANY SUCH SUIT, ACTION OR
PROCEEDING BY

8



--------------------------------------------------------------------------------



 



MAILING A COPY THEREOF VIA REGISTERED OR CERTIFIED MAIL OR OVERNIGHT DELIVERY
(WITH EVIDENCE OF DELIVERY) TO SUCH PARTY AT THE ADDRESS IN EFFECT FOR NOTICES
TO IT UNDER THIS WARRANT AND AGREES THAT SUCH SERVICE SHALL CONSTITUTE GOOD AND
SUFFICIENT SERVICE OF PROCESS AND NOTICE THEREOF. NOTHING CONTAINED HEREIN SHALL
BE DEEMED TO LIMIT IN ANY WAY ANY RIGHT TO SERVE PROCESS IN ANY MANNER PERMITTED
BY LAW. THE COMPANY HEREBY WAIVES ALL RIGHTS TO A TRIAL BY JURY.
      (d) The headings herein are for convenience only, do not constitute a part
of this Warrant and shall not be deemed to limit or affect any of the provisions
hereof.
      (e) In case any one or more of the provisions of this Warrant shall be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Warrant shall not in any way be affected
or impaired thereby and the parties will attempt in good faith to agree upon a
valid and enforceable provision which shall be a commercially reasonable
substitute therefor, and upon so agreeing, shall incorporate such substitute
provision in this Warrant.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK,
SIGNATURE PAGE FOLLOWS]

9



--------------------------------------------------------------------------------



 



      IN WITNESS WHEREOF, the Company has caused this Warrant to be duly
executed by its authorized officer as of the date first indicated above.


  EMISPHERE TECHNOLOGIES, INC.     By:   
 
  Name:   
 
  Title:   
 

10